Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2019

                                        No. 04-19-00520-CV

 SOUTHLAND LOG HOMES, INC. d/b/a Southland Log Homes and Southland Log Homes,
      LLC d/b/a Southland Log Homes and a/k/a Texas Favorite Log Home, LLC,
                                   Appellants

                                                  v.

       Betty J. PLANT, Individually and as Trustee of the Betty J. Plant Revocable Trust,
                                          Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI05974
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER

       By order dated September 10, 2019, appellee was ordered to file a response to the
appellants’ request for a stay of the trial court’s order in the underlying cause. On September 20,
2019, the appellee filed a response and a motion to dismiss the appeal for lack of jurisdiction.

        In their notice of appeal, the appellants state they seek to appeal the trial court’s order “to
the extent the Order denied Southland’s motion/application to compel the mandatory arbitration
of the Plaintiff’s claims against Southland in Richland County, South Carolina.” The appellants
further assert they seek to appeal “the Court’s ruling that the arbitration of the Plaintiff’s claims
against Southland must be held in Texas, as opposed to Richland County, South Carolina.”

        One of the trial court’s orders in the underlying cause grants in part and denies in part the
appellants’ motion to stay the underlying cause, staying the underlying cause pending arbitration
in Texas. The second order entered by the trial court grants plaintiff’s motion to compel
arbitration and orders arbitration to occur in Texas. As noted in appellee’s response, appellate
courts do not have jurisdiction to consider an interlocutory appeal of an order granting a motion
to compel “albeit not in the ‘first-choice’ forum.” Al Rushaid v. Nat’l Oilwell Varco, Inc., 814
F.3d 300, 304 (5th Cir. 2016) (citing Bushley v. Credit Suisse First Boston, 360 F.3d 1149, 1153
(9th Cir. 2004), and Augustea Impb Et Salvataggi v. Mitsubishi Corp., 126 F.3d 95, 99 (2d Cir.
1997)). It is therefore ORDERED that appellants respond to the appellee’s motion to dismiss
and show cause in writing within fifteen days from the date of this order why this appeal should
not be dismissed for lack of jurisdiction. All other appellate deadlines are suspended pending
this court’s resolution of the jurisdictional issue.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk